Citation Nr: 0909118	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-11 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for right lower extremity (hip) radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than twenty years, 
prior to his retirement in September 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in September 2002, the RO granted 
service connection for herniated nucleus pulposus, L4-S1, 
with right hip radiculopathy.  A 10 percent evaluation was 
assigned.  This case was originally before the Board in March 
2007, at which time it was remanded for additional 
development of the record.  In an October 2007 rating 
decision, the Appeals Management Center (AMC) assigned a 
separate 10 percent evaluation for right lower extremity 
(hip) radiculopathy, effective September 2003.  By decision 
dated July 2008, the Board denied the Veteran's claim for an 
initial evaluation in excess 
of 10 percent for herniated nucleus pulposus, L4-S1, and that 
issue is no longer before the Board.  In that decision, the 
Board also remanded the issue of a higher initial rating for 
radiculopathy of the right lower extremity to ensure due 
process.  This issue is again before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  VA examinations demonstrated no clinical evidence of 
motor or sensory impairment.  

2.  Right lower extremity (hip) radiculopathy is not 
productive of more than mild impairment.


CONCLUSION OF LAW

An initial evaluation in excess of 10 percent for right lower 
extremity (hip) radiculopathy is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In June 2003, November 2005 and May 2007 letters, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for a higher 
rating, to include what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The November 2005 letter informed 
the Veteran he could submit evidence from medical providers, 
statements from others who could describe their observations 
of his disability level, and his own statements describing 
the symptoms, frequency, severity and additional disablement 
caused by his disabilities.  In addition, letters dated in 
December 2006 and the May 2007 letter advised the Veteran of 
the necessity of providing medical or lay evidence 
demonstrating the level of impairment for his claimed 
condition, and the effect that the condition has on his 
employment and daily life.  The notices also provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a higher rating.  The letters 
also advised the appellant of the evidence needed to 
establish an effective date.  The case was readjudicated in 
September 2008.

In any event, the appeal regarding the claim for a higher 
initial rating stems from the original award of service 
connection for the Veteran's low back disability and 
subsequent assignment of a separate rating for right lower 
extremity (hip) radiculopathy.  In Dingess, the Court held 
that in cases in which service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b) (2008); see generally Turk v. Peake, 21 Vet. App. 
565 (2008) (where a party appeals from an original assignment 
of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); 
see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see 
also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing 
that initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  While adequate preadjudication notice was not 
provided regarding the claim for service connection, as 
service connection was subsequently granted, and sufficient 
notice has since been provided with regard to establishing a 
higher evaluation, VA's duty to notify in this case has been 
satisfied.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, post service treatment 
records, and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing argument on 
his behalf.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

An 80 percent rating is assignable for complete paralysis of 
the sciatic nerve; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  A 60 percent rating may be 
assigned for incomplete paralysis of the sciatic nerve which 
is severe, with marked muscular atrophy.  A 40 percent rating 
is assignable when moderately severe.  A 20 percent rating 
may be assigned when moderate.  A 10 percent rating may be 
assigned when mild.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.

The evidence supporting the Veteran's claim includes his 
statements and some medical findings.  When examined by the 
VA in August 2007, the Veteran asserted that he had lumbar 
pain that radiated down his right leg, with numbness.  The 
examiner was not able to elicit ankle and knee reflexes.  

The evidence against the Veteran's claim includes the 
findings on VA examinations.  The Board notes that on the 
July 2002 pre-discharge VA examination, the Veteran denied 
any radiculopathy or numbness in the lower extremities.  An 
examination revealed there was 5/5 strength and normal 
sensation.  

Private treatment records reveal no findings regarding the 
claimed condition.

The Veteran was most recently examined by the VA in August 
2007.  He was able to ambulate without assistance, and he had 
normal posture and gait.  There was no gross sensory defect 
to light touch.  Muscle strength was 5/5 throughout.  In sum, 
these findings do not establish that the impairment to the 
sciatic nerve is more than mild.  The Board concludes that 
the medical findings on examination are of greater probative 
value than the Veteran's allegations regarding the severity 
of his disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for right lower 
extremity (hip) radiculopathy.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

An initial evaluation in excess of 10 percent for right lower 
extremity (hip) radiculopathy is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


